Citation Nr: 0801644	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for anxiety disorder with features of post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for anxiety disorder with 
features of PTSD with a 10 percent disability evaluation.  By 
a rating decision dated in June 2003, the RO increased the 
evaluation to 30 percent.

This matter was most recently before the Board in September 
2006, at which time the case was remanded for development.


FINDING OF FACT

The veteran's anxiety disorder with features of PTSD is 
manifested by exaggerated startle response, nightmares, 
intrusive thoughts of combat, and difficulty sleeping. 


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 30 percent for anxiety disorder with features of 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in March 2007, after its initial 
adjudication of the claim.  Additionally, the March 2007 
letter provided the veteran with the requisite notice with 
respect to the initial-disability-rating and effective-date 
elements of his claim.  Following provision of the required 
notice and completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in an August 2007 supplemental statement of the case.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.   See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The present appeal involves the veteran's claim that the 
severity of his service-connected anxiety disorder with 
features of PTSD warrants a higher disability rating. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted a 
higher rating.  See Hart supra; Fenderson v. West, 12 Vet. 
App. 119 (1999).

Specific rating criteria

The veteran's anxiety disorder with features of PTSD is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.   See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2007).

Factual Background

On VA examination in March 2003, the veteran complained of 
intrusive memories of his experiences in Vietnam.  He noted 
that these memories were triggered when he watched news 
stories that reported on the war.  Once to twice a month he 
had dreams of his experiences in war which resulted in poor 
sleep as well as difficulty staying asleep.  He reported that 
he was not able to tolerate loud noises such as airplane 
engines because the noises reminded him of the war.  When 
surprised by a loud noise he experienced an increased startle 
response.  He also experienced emotions such as anger, 
hatred, bitterness and wanting revenge when he was reminded 
of his war experiences.  He denied flashbacks, 
hallucinations, problems with anger control, problems with 
concentration, or problems feeling detached or unable to have 
close relationships with others.  He avoided talking about 
the war or watching movies and news clips which dealt with 
the war.  In terms of employment, the veteran has owned his 
own landscaping business and been employed continuously since 
1975.  He denied any difficulty relating to people in his 
business affairs.  He has been married for 14 years and has 
two stepchildren.  He described his relationship with his 
stepchildren as excellent and his marital relationship as 
good.  He reported that he has five or six close friends that 
play golf and ride motorcycles together.  He enjoys visiting 
with family and friends and is active in his church.  

On mental status examination he was alert, cooperative and 
displayed appropriate behavior.  He was neatly dressed in his 
work clothes and well groomed.  His speech was normal in 
rate, latency, and volume.  He described his mood as 
generally good and commented that, he tried to be uplifting.  
His affect was normal and appropriate.  He became tearful 
when talking about his war experiences.  His thoughts were 
coherent and no hallucinations or delusions were elicited.  
He also denied any homicidal or suicidal ideation.  No panic 
attacks or obsessive-compulsive behavior was reported.  He 
was oriented to person, place and time and his recent and 
remote memory appeared intact.  He denied any problems with 
impulse control but did report poor sleep and nightmares 
about the war.  The diagnosis was anxiety disorder, not 
otherwise specified, with features of PTSD.  A GAF score of 
65 was assigned.  

In June 2003, the veteran's spouse submitted a statement in 
support of the veteran's claim.  She reported that the 
veteran had a difficult time communicating his inner feelings 
to her and they have attempted to resolve this by attending 
sessions with a marriage counselor.  She noted that the 
veteran had a short attention span and she was constantly 
repeating things to him.

The veteran was again afforded a VA examination in April 
2004.  He reiterated his previous psychiatric symptoms.  
Again his diagnosis was anxiety disorder, not otherwise 
specified, with features of PTSD and a GAF score of 65 was 
assigned. 

A VA mental health record dated in January 2007 noted that 
the veteran found he was managing "okay."  He worked daily, 
visited friends, and coped well through positive coping 
mechanisms.  He felt he was able to manage and was not 
interested in any future mental health services.  Overall he 
denied any pertinent concerns in regard to his mental health.  
The diagnosis was stable PTSD.  

Analysis
      
With regard to the psychiatric manifestations of the 
veteran's service-connected psychiatric disability, the Board 
finds that the veteran's symptomatology does not warrant a 
rating in excess of 30 percent under Diagnostic Code 9411.  
With reference to the criteria for the next higher 50 percent 
level, presented above, the Board notes that the veteran 
currently displays none of the symptoms that are associated 
with a 50 percent rating.

The primary medical evidence in this case comes from the 
March 2003 and April 2004 VA examination reports.  A review 
of this evidence reflects that the veteran's primary 
psychiatric symptoms are exaggerated startle response, 
nightmares, intrusive thoughts of combat, and difficulty 
sleeping.  The examination failed to document any findings of 
flattened affect, impaired speech, panic attacks, impaired 
memory, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing effective 
work and social relationships.  His thought content was 
negative for any suicidal or homicidal ideations.  

Overall, the Board finds that the evidence described above 
does not show a level of symptomatology reflective of the 50 
percent level.  In essence, the degree of symptomatology 
described for the 50 percent level in the rating schedule is 
more severe than that displayed by the evidence of record.  
The veteran's current symptomatology, is specifically 
accounted for in the current 30 percent rating.

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his psychiatric symptomatology has resulted in such 
occupational and social impairment as is required for a 50 
percent rating.   Therefore, the Board finds that the 
criteria for a disability rating in excess of 30 percent are 
not met.  In reaching this conclusion, the Board has given 
due consideration to the provisions of 38 C.F.R. § 4.7 and 
the doctrine of reasonable doubt.  The evidence of record 
does not show, however, that the psychiatric manifestations 
more closely approximate those required for a higher rating.  
For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


